 



Exhibit 10.28
STOCK OPTION AND ESPP REPURCHASE AGREEMENT
It is hereby agreed between Reliance Bank, a Missouri Banking Corporation, and
its former employee, James W. Sullivan, that any stock options acquired by
Mr. Sullivan through the Reliance Bank Board of Directors as a result of his
employment with Reliance Bank and all stock purchased through the Reliance Bank
Employee Stock Purchase Plan shall be repurchased by Reliance Bank at a rate
of$12.00 per share. The current values, strike prices and repurchase prices are
as follows:
STOCK OPTIONS

                                                                      Net      
      Strike     Current     Exercise     Current     Repurchase   Shares  
Price     Value     Extension     Value     Total  
10,000
  $ 5.375     $ 12.00     $ 53,750.00     $ 120,000.00     $ 66,250.00  
20,000
  $ 6.188     $ 12.00     $ 123,760.00     $ 240,000.00     $ 116,240.00  
20,000
  $ 8.500     $ 12.00     $ 170,000.00     $ 240,000.00     $ 70,000.00  
15,000
  $ 9.500     $ 12.00     $ 142,500.00     $ 180,000.00     $ 37,500.00  
4,000
  $ 12.500     $ 12.00     $ —     $ —     $ —  
 
                                 
 
                                       
69,000
                  $ 490,010.00     $ 780,000.00     $ 289,990.00  
 
                                       
 
                          Total     $ 289,990.00  
 
                          Vested          
 
                          Interest:          

EMPLOYEE STOCK PURCHASE PLAN

                  Repurchase Price Shares   Contribution   ($12/share)
 
        620   $6,373.88   $7,440.00

TOTAL AMOUNT FROM STOCK OPTIONS AND ACQUIRED STOCK:

         
 
  $ 289,990.00  
 
    +$7,440.00  
 
     
TOTAL:
  $ 297,430.00  
 
     

The aggregate amount from the Stock Option Repurchase Agreement and Employee
Stock Purchase Plan given above represents the entire amount of consideration
given to James W. Sullivan in exchange for the repurchase of all stock options
and stock acquired by him through the Reliance Bank Board of Directors and/or
the Reliance Bank Employee Stock Purchase Plan as a result of his time of
service with Reliance Bank. Further, the total amount given accounts for the
vested interest acquired by James W. Sullivan as of January 29, 2008 and
represents a fair and equitable amount in exchange for all of the abovementioned
stock options and stock.

 



--------------------------------------------------------------------------------



 



As of the date of this Agreement, all interest held by James W. Sullivan in the
aforementioned stock options shall be returned to Reliance Bank. Further, any
items held by Mr. Sullivan or his agents, including but not limited to stock
certificates shall be immediately turned over to Reliance Bank.
This Agreement shall constitute adequate notice of Reliance Bank’s repurchase to
all parties and shall constitute the entire Agreement between Reliance Bank and
James W. Sullivan for the repurchase of all stock options and the Employee Stock
Purchase Plan shares listed above.

         
/s/ Dale E. Oberkfell
      1/29/08
 
       
Dale E. Oberkfell
      Date
President and Chief Operating Officer
       
 
       
/s/ James W. Sullivan
      1/29/08
 
       
James W. Sullivan
      Date

 